 1
 2
 3
 4                                                        JS-6

 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ANTONIO OSMOND FAHIE,                ) Case No. ED CV 17-2360-PSG (SP)
                                          )
12                        Plaintiff,      )
                                          )
13                  v.                    )           JUDGMENT
                                          )
14   IRONWOOD STATE PRISON, et            )
     al.,                                 )
15                                        )
                     Defendants.          )
16   _____________________________        )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Second Amended Complaint and this
21 action are dismissed without leave to amend.
22
23 Dated: 7/18/19
24
25                                      ____
                                        __ ________
                                                  _____________
                                                              ____________
                                        _________________________________
26                                      HONORABLE PHILIP S. GUTIERREZ
                                        UNITED STATES DISTRICT JUDGE
27
28
